Name: 2012/830/EU: Commission Implementing Decision of 7Ã December 2012 on an additional financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2012) 8967)
 Type: Decision_IMPL
 Subject Matter: fisheries;  research and intellectual property;  EU finance;  information technology and data processing;  financing and investment;  economic geography
 Date Published: 2012-12-22

 22.12.2012 EN Official Journal of the European Union L 356/78 COMMISSION IMPLEMENTING DECISION of 7 December 2012 on an additional financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2012 (notified under document C(2012) 8967) (Only the Bulgarian, Danish, Dutch, English, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Spanish and Swedish texts are authentic) (2012/830/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Based upon the requests for Union co-financing that have been submitted by Member States in their fisheries control programmes for 2012, the Commission has adopted Implementing Decision 2012/294/EU of 25 May 2012 on a Union financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2012 (2), which has left some of the 2012 budget available unused. (2) That unused part of the 2012 budget should now be allocated by a new Decision. (3) In conformity with Article 21(2) of Regulation (EC) No 861/2006, Member States have been asked to submit programmes related to additional funding in the priority areas defined by the Commission in its letter to Member States of 25 April 2012, i.e. projects aiming at improvements in the control system of a Member State as jointly identified by the Member State and the Commission, measurement of engine power, and traceability of fishery products. Requirements to be met by operators and/or Member States carrying out investments in traceability projects were defined by the Commission in its letter of 14 May 2012. (4) On that basis and given budgetary constraints, requests in the programmes for Union funding related to actions such as pilot projects, the construction or modernisation of patrol vessels and aircrafts, and those training projects having no link with improvements to be brought in the control systems of Member States have been rejected since they were not dedicated to the priority areas defined above. Within the priority areas indicated by the Commission, not all the projects in the programmes could be retained, due to budgetary restraints. The Commission had to select the projects to be co-financed on the basis of the improvements to be brought in the control systems of Member States and of the requirements defined by the Commission for traceability. Applications concerning actions listed in Article 8(1)(a) of Regulation (EC) No 861/2006 may qualify for Union funding. (5) As to traceability projects, it is important to ensure that they are developed on the basis of internationally recognised standards, as required by Article 67(8) of Commission Implementing Regulation (EU) No 404/2011 (3). (6) The applications for Union funding have been assessed with regard to their compliance with the rules set out in Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the Common Fisheries Policy (4). (7) The Commission has assessed the projects whose cost does not exceed EUR 40 000 VAT excluded, and has retained those for which it is justified to provide for Union co-financing in the light of the improvements they are likely to bring to the control system of the applicant Member States. (8) It is appropriate to fix the maximum amounts and the rate of the Union financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (9) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to the abovementioned priority areas should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (10) In order to qualify for the contribution, projects co-financed on the basis of this Regulation should comply with all the relevant provision of Union legislation and, in particular with Implementing Regulation (EU) No 404/2011. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for an additional Union financial contribution towards expenditure incurred by Member States for 2012 in implementing monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(1)(a) of Regulation (EC) No 861/2006. It establishes the amount of the Union financial contribution for each Member State, the rate of the Union financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2016. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2017. Article 3 New technologies & IT networks 1. Expenditure incurred, in respect of projects referred to in Annex I, on the setting up of new technologies and IT networks in order to allow efficient and secure collection and management of data in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. 2. As far as traceability projects are concerned, the EU contribution shall be limited to EUR 1 000 000 in case of investments carried out by Member State authorities, and to EUR 250 000 in case of private investments. The total number of traceability projects carried out by private operators shall be limited to 8 per Member State and per financing decision. 3. In order to qualify for the financial contribution referred to in paragraph 2, all projects co-financed according to this Decision shall satisfy the applicable requirements laid down in Council Regulation (EC) No 1224/2009 (5) and Implementing Regulation (EU) No 404/2011. Article 4 Automatic localisation devices 1. Expenditure incurred, in respect of projects referred to in Annex II, on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 2 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Implementing Regulation (EU) No 404/2011. Article 5 Electronic recording and reporting systems Expenditure incurred, in respect of projects referred to in Annex III, on the development, purchase, and installation of, as well as technical assistance for, the components necessary for electronic recording and reporting systems (ERS), in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits laid down in that Annex. Article 6 Electronic recording and reporting devices 1. Expenditure incurred, in respect of projects referred to in Annex IV, on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a Fisheries Monitoring Centre data on fisheries activities, shall qualify for a financial contribution of 90 % of the eligible expenditure, within the limits established in that Annex. 2. The financial contribution referred to in paragraph 1 shall be calculated on the basis of a price capped at EUR 3 000 per vessel, without prejudice of paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established in Implementing Regulation (EU) No 404/2011. 4. In case of devices combining ERS and VMS functions and fulfilling the requirements laid down in Implementing Regulation (EU) No 404/2011 the financial contribution referred to in paragraph 1 of this Article shall be calculated on the basis of a price capped at EUR 4 500 per vessel. Article 7 Total maximum Union contribution per Member State The planned expenditure, the eligible share thereof, and the maximum Union contribution per Member State are as follows: (EUR) Member State Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium 194 250 94 250 84 825 Bulgaria 30 678 30 678 27 610 Denmark 5 055 113 3 522 171 2 941 347 Germany 4 511 100 425 000 382 500 Ireland 52 005 000 1 000 000 900 000 Greece 1 246 750 1 246 750 1 122 075 Spain 10 528 653 7 029 087 6 326 179 France 4 815 437 3 349 587 3 014 628 Italy 9 299 000 2 880 000 2 592 000 Latvia 76 355 76 355 68 719 Lithuania 150 462 150 462 135 416 Malta 1 098 060 951 860 856 674 Netherlands 2 639 439 250 000 225 000 Austria 409 102 128 179 115 361 Poland 4 771 695 1 516 741 1 365 067 Portugal 2 013 500 1 863 500 1 677 150 Finland 2 560 000 2 280 000 2 052 000 Sweden 2 980 000 2 900 000 2 610 000 United Kingdom 1 284 738 545 284 490 755 Total 105 669 332 30 239 904 26 987 307 Article 8 Addressees This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Repubic of Austria, the Republic of Poland, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 7 December 2012. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 150, 9.6.2012, p. 86. (3) OJ L 112, 30.4.2011, p. 1. (4) OJ L 97, 12.4.2007, p. 30. (5) OJ L 343, 22.12.2009, p. 1. ANNEX I NEW TECHNOLOGIES & IT NETWORKS (EUR) Member State & project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium: BE/12/08 30 000 30 000 27 000 BE/12/09 4 250 4 250 3 825 BE/12/10 100 000 0 0 Subtotal 134 250 34 250 30 825 Bulgaria: BG/12/02 30 678 30 678 27 610 Subtotal 30 678 30 678 27 610 Denmark: DK/12/20 336 419 0 0 DK/12/22 269 136 0 0 DK/12/23 538 271 0 0 DK/12/24 134 568 134 568 121 111 DK/12/25 95 637 0 0 DK/12/26 158 911 0 0 DK/12/27 275 864 275 864 248 278 DK/12/28 272 500 272 500 245 250 DK/12/29 281 265 281 265 250 000 DK/12/30 282 592 282 592 250 000 DK/12/31 280 439 280 439 250 000 DK/12/32 296 049 296 049 250 000 DK/12/33 262 407 262 407 235 870 DK/12/34 269 136 269 136 242 222 DK/12/35 22 000 22 000 19 800 DK/12/36 405 000 405 000 250 000 DK/12/37 375 000 375 000 250 000 DK/12/38 163 500 163 500 147 150 Subtotal 4 718 694 3 320 319 2 759 681 Germany: DE/12/23 400 000 400 000 360 000 DE/12/24 165 000 0 0 DE/12/25 250 000 0 0 DE/12/27 358 000 0 0 DE/12/28 110 000 0 0 DE/12/29 350 000 0 0 DE/12/30 95 000 0 0 DE/12/31 443 100 0 0 DE/12/32 650 000 0 0 DE/12/33 970 000 0 0 DE/12/34 275 000 0 0 DE/12/35 420 000 0 0 Subtotal 4 486 100 400 000 360 000 Ireland: IE/12/06 20 000 0 0 IE/12/08 70 000 0 0 Subtotal 90 000 0 0 Greece: EL/12/11 180 000 180 000 162 000 EL/12/12 750 000 750 000 675 000 EL/12/13 180 000 180 000 162 000 EL/12/14 26 750 26 750 24 075 EL/12/15 110 000 110 000 99 000 Subtotal 1 246 750 1 246 750 1 122 075 Spain: ES/12/02 939 263 939 263 845 336 ES/12/03 974 727 974 727 877 255 ES/12/05 795 882 795 883 716 294 ES/12/06 759 305 759 305 683 375 ES/12/08 163 250 163 250 146 925 ES/12/09 72 000 72 000 64 800 ES/12/10 100 000 100 000 90 000 ES/12/11 379 000 379 000 341 100 ES/12/12 490 000 490 000 441 000 ES/12/13 150 000 150 000 135 000 ES/12/15 150 000 0 0 ES/12/18 54 000 54 000 48 600 ES/12/19 290 440 290 440 261 396 ES/12/21 17 500 17 500 15 750 ES/12/22 681 000 0 0 ES/12/23 372 880 372 880 335 592 ES/12/24 415 254 0 0 Subtotal 6 804 501 5 558 247 5 002 423 France: FR/12/08 777 600 777 600 699 840 FR/12/09 870 730 870 730 783 656 FR/12/10 229 766 229 766 206 789 FR/12/11 277 395 277 395 249 656 FR/12/12 230 363 230 363 207 327 FR/12/13 197 403 197 403 177 663 FR/12/14 450 000 450 000 405 000 FR/12/15 211 500 0 0 FR/12/16 274 330 274 330 246 897 FR/12/17 254 350 0 0 Subtotal 3 773 437 3 307 587 2 976 828 Italy: IT/12/13 135 000 135 000 121 500 IT/12/15 125 000 125 000 112 500 IT/12/16 withdrawn 0 0 IT/12/17 250 000 250 000 225 000 IT/12/18 250 000 0 0 IT/12/19 630 000 630 000 567 000 IT/12/21 1 500 000 1 500 000 1 350 000 IT/12/22 311 000 0 0 IT/12/23 38 000 0 0 IT/12/24 1 900 000 0 0 Subtotal 5 139 000 2 640 000 2 376 000 Latvia: LV/12/02 6 732 6 732 6 058 LV/12/03 58 350 58 350 52 515 Subtotal 65 082 65 082 58 573 Lithuania: LT/12/04 150 462 150 462 135 416 Subtotal 150 462 150 462 135 416 Malta: MT/12/04 30 000 30 000 27 000 MT/12/07 261 860 261 860 235 674 Subtotal 291 860 291 860 262 674 Netherlands: NL/12/07 250 000 250 000 225 000 NL/12/08 278 172 0 0 NL/12/09 277 862 0 0 NL/12/10 286 364 0 0 NL/12/11 276 984 0 0 NL/12/12 129 398 0 0 NL/12/13 129 500 0 0 NL/12/14 200 000 0 0 NL/12/15 230 000 0 0 NL/12/16 136 329 0 0 NL/12/17 19 300 0 0 NL/12/18 36 120 0 0 NL/12/19 89 860 0 0 NL/12/20 299 550 0 0 Subtotal 2 639 439 250 000 225 000 Austria: AT/12/01 128 179 128 179 115 361 AT/12/02 280 923 0 0 Subtotal 409 102 128 179 115 361 Poland: PL/12/08 103 936 0 0 PL/12/10 41 028 0 0 PL/12/11 15 955 0 0 PL/12/07 40 500 0 0 PL/12/08 1 000 000 1 000 000 900 000 PL/12/09 172 600 0 0 PL/12/10 1 505 000 0 0 PL/12/11 208 760 0 0 PL/12/12 227 350 0 0 PL/12/13 240 300 0 0 PL/12/14 323 000 323 000 290 700 PL/12/15 181 000 0 0 PL/12/16 416 000 0 0 Subtotal 4 475 429 1 323 000 1 190 700 Portugal: PT/12/08 25 000 25 000 22 500 PT/12/10 105 000 150 000 135 000 PT/12/11 150 000 0 0 Subtotal 325 000 175 000 157 500 Finland: FI/12/11 1 000 000 1 000 000 900 000 FI/12/12 1 000 000 1 000 000 900 000 FI/12/13 280 000 280 000 252 000 FI/12/14 280 000 0 0 Subtotal 2 560 000 2 280 000 2 052 000 Sweden: SE/12/07 850 000 850 000 765 000 SE/12/08 750 000 750 000 675 000 SE/12/09 300 000 300 000 270 000 SE/12/10 1 000 000 1 000 000 900 000 SE/10/11 80 000 0 0 Subtotal 2 980 000 2 900 000 2 610 000 United Kingdom: UK/12/51 122 219 122 219 109 997 UK/12/52 564 086 0 0 UK/12/54 50 141 50 141 45 127 UK/12/55 43 873 43 873 39 486 UK/12/56 122 219 122 219 109 997 UK/12/73 12 535 12 535 11 282 UK/12/74 162 958 162 958 146 662 Subtotal 1 078 032 513 945 462 551 Total 41 397 816 24 615 360 21 925 217 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State & project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Germany: DE/12/22 25 000 25 000 22 500 Subtotal 25 000 25 000 22 500 Spain: ES/12/17 1 256 340 0 0 ES/12/20 326 124 0 0 Subtotal 1 582 464 0 0 Italy: IT/12/12 240 000 240 000 216 000 IT/12/14 130 000 0 0 IT/12/20 3 400 000 0 0 Subtotal 3 770 000 240 000 216 000 Malta: MT/12/03 146 200 0 0 MT/12/05 400 000 400 000 360 000 Subtotal 546 200 400 000 360 000 Total 5 923 664 665 000 598 500 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (EUR) Member State & project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Belgium: BE/12/07 60 000 60 000 54 000 Subtotal 60 000 60 000 54 000 Denmark: DK/12/19 201 852 201 852 181 666 DK/12/21 134 567 0 0 Subtotal 336 419 201 852 181 666 Ireland: IE/12/05 1 000 000 1 000 000 900 000 Subtotal 1 000 000 1 000 000 900 000 Spain: ES/12/14 1 207 352 1 207 352 1 086 617 ES/12/25 263 488 263 488 237 139 Subtotal 1 470 840 1 470 840 1 323 756 France: FR/12/18 42 000 42 000 37 800 Subtotal 42 000 42 000 37 800 Latvia: LT/12/01 11 273 11 273 10 146 Subtotal 11 273 11 273 10 146 Malta: MT/12/06 260 000 260 000 234 000 Subtotal 260 000 260 000 234 000 Poland: PL/12/03 170 948 170 948 153 853 PL/12/05 22 793 22 793 20 514 Subtotal 193 741 193 741 174 367 Portugal: PT/12/09 75 000 75 000 67 500 Subtotal 75 000 75 000 67 500 Total 3 449 274 3 314 706 2 983 235 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (EUR) Member State & project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Portugal: PT/12/07 1 613 500 1 613 500 1 452 150 Total 1 613 500 1 613 500 1 452 150 ANNEX V TRAINING & EXCHANGE PROGRAMMES (EUR) Member State & project code Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Ireland: IE/12/07 15 000 0 0 Subtotal 15 000 0 0 Spain: ES/12/16 40 000 0 0 Subtotal 40 000 0 0 United Kingdom: UK/12/58 2 507 0 0 UK/12/59 14 416 0 0 UK/12/60 1 253 0 0 UK/12/61 877 0 0 UK/12/62 2 507 0 0 UK/12/63 3 384 0 0 UK/12/64 11 282 0 0 UK/12/65 17 549 0 0 UK/12/66 11 282 0 0 UK/12/67 9 401 9 401 8 461 UK/12/68 9 401 0 0 UK/12/69 11 281 0 0 UK/12/70 9 401 9 401 8 461 UK/12/71 9 401 0 0 UK/12/72 12 535 12 536 11 282 Subtotal 144 030 31 338 28 204 Total 199 030 31 338 28 204 ANNEX VI AMOUNTS RELATED TO PILOT PROJECTS AND TO THE ACQUISITION OR MODERNISATION OF PATROL VESSELS AND AIRCRAFT THAT WERE REJECTED (EUR) Type of expenditure Expenditure planned in the national fisheries control additional programme Expenditure for projects selected under this Decision Maximum Union contribution Pilot projects: Subtotal 693 523 0 0 0 0 Patrol vessels and aircraft Subtotal 52 392 525 0 0 Total 53 086 048 0 0